Opinion issued May 26, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00134–CV




FCLT LOANS ASSEST CORP., SUCCESSOR IN INTEREST TO FCLT
LOANS, L.P., Appellant

V.

THE ESTATE OF LOUISE BRACHER, Appellee




On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 9807448A




MEMORANDUM OPINIONAppellant FCLT Loans Asset Corp., Successor in interest to FCLT Loans, L.P.
has neither established indigence, nor paid or made arrangements to pay the clerk’s
fee for preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements
for establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record
filed due to appellant’s fault).  After being notified that this appeal was subject to
dismissal, appellant FCLT Loans Asset Corp., Successor in interest to FCLT Loans,
L.P. did not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.